UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ELIZABETH JENKINS,                      
                 Plaintiff-Appellant,
                 v.
BOB WISE, Governor; CECIL
UNDERWOOD, Former Governor;                      No. 01-8027
SANDRA ILDERTON, former
chairperson of the West Virginia
Parole Board,
               Defendants-Appellees.
                                        
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                           (CA-01-63-1)

                      Submitted: April 18, 2002

                      Decided: April 30, 2002

   Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Remanded by unpublished per curiam opinion.


                            COUNSEL

Elizabeth Jenkins, Appellant Pro Se.
2                           JENKINS v. WISE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   The notice of appeal in this case was received in the district court
shortly after expiration of the appeal period. Under Houston v. Lack,
487 U.S. 266 (1988), the notice is considered filed as of the date
Appellant delivered it to prison officials for forwarding to the court.
The record does not reveal when Appellant delivered the notice of
appeal for mailing to the court. Accordingly, we remand the case for
the district court to obtain this information from the parties and deter-
mine the timeliness of the filing under Houston v. Lack. The record,
as supplemented, will then be returned to this court for further consid-
eration.

                                                           REMANDED